                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                        Case No. 17-cv-07305-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                             ORDER GRANTING
                                                  v.                                         ADMINISTRATIVE MOTION TO
                                  10
                                                                                             SEAL
                                  11     APPLE INC.,
                                                                                             Re: Dkt. No. 142
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           In connection with the parties’ discovery dispute concerning defendant Apple Inc.’s

                                  14   subpoenas to third parties for plaintiff Raja Kannan’s employment applications (Dkt. No. 141),

                                  15   Apple filed an administrative motion to file Exhibit C to the parties’ joint letter brief under seal.

                                  16   Dkt. No. 142. Although the parties conferred and agreed to treat the materials filed as Exhibit C

                                  17   as “Confidential” under the operative protective order, Dkt. No. 142 at 4, Mr. Kannan did not file

                                  18   a response pursuant to Civil Local Rule 79-5(e)(1). Nevertheless, having considered Apple’s

                                  19   submission, the Court grants the administrative motion, as set forth below.

                                  20          There is a strong presumption in favor of access by the public to judicial records and

                                  21   documents accompanying dispositive motions that can be overcome only by a showing of

                                  22   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  23   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  24   However, the presumption does not apply equally to a motion addressing matters that are only

                                  25   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  26   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  27   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  28   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.
                                   1   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                   2          Apple’s motion to seal concerns information submitted in connection with a discovery

                                   3   dispute. The underlying dispute does not address the merits of the parties’ claims or defenses, but

                                   4   rather whether the Court should grant Mr. Kannan’s motion for a protective order with respect to

                                   5   Apple’s third-party subpoenas. The material to be sealed is only tangentially related to the merits

                                   6   of the case. The Court therefore applies the “good cause” standard of Rule 26(c).

                                   7          Exhibit C contains materials that the parties have agreed to treat as designated Confidential

                                   8   and that include Mr. Kannan’s personal information, such as contact information, employment

                                   9   history, and the decision related to whether to offer him employment. The Court finds good cause

                                  10   for sealing Exhibit C and therefore grants Apple’s administrative motion to seal Exhibit C.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 15, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   VIRGINIA K. DEMARCHI
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
